Exhibit DESCRIPTION OF COMMON STOCK The restated articles of incorporation (the "Articles") of Pacific Financial Corporation ("Pacific Financial") authorize issuance of up to 25,000,000 shares of common stock, par value $1.00 per share ("Common Stock"). The following summary briefly describes our Common Stock. This description is qualified by reference to the Articles, the bylaws of Pacific Financial (the "Bylaws"), and the Washington Business Corporation Act (the "Act"), which define the rights applicable to our Common Stock. Dividend Rights The holders of Common Stock are entitled to such dividends as the Board of Directors of Pacific Financial (the "Board") may declare, from time to time, out of funds legally available for that purpose. The Act permits dividends to be paid only if, after distributing the dividend, Pacific Financial would be able to pay its debts as they become due in the ordinary course of business. In addition, a dividend may not be paid to the holders of Common Stock under the Act if Pacific Financial's total assets would be less than the sum of (a)its total liabilities and (b)the amount that would be needed, if Pacific Financial were to be dissolved at the time of the dividend, to satisfy the preferential rights of persons whose right to payment is superior to the recipients of the dividend. Moreover, dividends from Pacific Financial will depend on its receipt of dividends from subsidiaries because Pacific Financial has no other source of income. Accordingly, dividend restrictions placed on those subsidiaries, which may include restrictions imposed by regulatory authorities may effectively limit the amount of dividends Pacific Financial can pay. Voting Rights The holders of Common Stock possess exclusive voting rights in Pacific Financial. Each holder of Common Stock is entitled to one vote for each share held of record on all matters submitted to a vote of holders of Common Stock. Election of Directors The Board must consist of at least five but not more than 20 directors. The Board is divided into three staggered classes such that directors of one class are elected each year to a three-year term.
